                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00395-MR

RONALD MCCLARY,              )
                             )
                 Plaintiff,  )
                             )
vs.                          )                         ORDER
                             )
                             )
                             )
FNU DIXIE, et al.,           )
                             )
                 Defendants. )
___________________________ )

      THIS MATTER is before the Court on Plaintiff’s Pro Se “Motion for

Leave” [Doc. 39], which the Court construes as a motion to compel

discovery. Also before the Court is a letter that Plaintiff directs to the Court

in which the Plaintiff appears to attempt to supplement his motion to compel.

[Doc. 38].

      Pro se Plaintiff Ronald McClary is an inmate of the State of North

Carolina, currently incarcerated at Bertie Correctional Institution in Windsor,

North Carolina. Plaintiff filed this action on July 19, 2018, pursuant to 42

U.S.C. § 1983, naming as Defendants FNU Dixie, identified as a nurse at

Lanesboro Correctional Institution, Plaintiff’s former place of incarceration,

and Defendant John Doe, identified as a dietician at Lanesboro at all relevant
times.    Plaintiff brings his claim against Defendants for deliberate

indifference to serious medical needs in violation of his Eighth Amendment

rights. Specifically, Plaintiff alleges that, on unspecified dates, Defendant

Dixie refused to treat Plaintiff, despite the fact that he suffers from numerous

ailments. Plaintiff alleges that he has submitted numerous sick calls, which

went unanswered by Defendant Dixie. Plaintiff also alleges that an unnamed

dietician at the prison deprived Plaintiff of adequate nutrition by refusing to

provide Plaintiff the special diet he requires. [See Doc. 1].

      On August 27, 2019, the Court notified the Plaintiff that N.C. Prisoner

Legal Services (NCPLS) is available to assist the Plaintiff with discovery in

this case if the Plaintiff chose to accept its services.        [Doc. 31].   On

September 6, 2019, the Plaintiff filed his acceptance of NCLPS’s discovery-

phase assistance during the discovery phase in this matter. [Doc. 34]. On

September 10, 2019, the Court entered an Amended Pretrial Order and Case

Management Plan (“Amended PTO”) appointing NCPLS to conduct

discovery in this case on Plaintiff’s behalf, which was mailed to Plaintiff the

same day. [Doc. 35]. The terms of the Amended PTO require that the

NCPLS file a notice of non-representation within 10 days of that Order if it is

unable to accept appointment or serve discovery requests on Plaintiff’s




                                       2
behalf within 60 days. [Id. at 2]. No notice of non-representation has been

filed.

         On September 17, 2019, Plaintiff filed the instant motion before the

Court in which he seeks the Court to compel Defendants to respond more

fully to Plaintiff’s First Request for Production of Documents. [Doc. 39]. With

this motion, Plaintiff submits a copy of Defendants’ response to Plaintiff’s

discovery request. Defendants’ response is dated September 9, 2019. [Doc.

39 at 5-9]. Plaintiff does not state when he served the discovery request at

issue on Defendants. Plaintiff has also not certified that he has conferred in

good faith in an attempt to resolve the dispute with Defendants and was

unable to do so, as required by the Amended PTO. [See Doc. 37 at 7]. It is

unclear from the timing of the various filings in this matter whether Plaintiff

was aware when he filed the instant motion that the NCPLS had been

appointed to conduct discovery on his behalf.

         In reviewing the Plaintiff’s motion to compel together with the

Defendants’ discovery responses, Defendants’ responses appear generally

sufficient. With respect to Defendants’ response to Request No. 4,1 the


1
  Plaintiff’s Request No. 4 requests “MNT-4 special diet menu 5 week cycle tray line report
– nutrition report for Dec. 2014 to April 2016, MNT-3 diet menu five week cycle also.” In
response to this request, Defendants objected, stating “[t]he special diet menus and tray
line accuracy reports have no bearing on the issues in this case. They are also lengthy
and the DPS previously provide the MNT-4 documents to Plaintiff” in another case.” [Doc.
39 at 7-8].
                                            3
Court is without sufficient information to assess the relevancy of the

documents Plaintiff requests here or whether the Defendants’ response is

appropriate. The Court also notes that it is contemporaneously entering a

protective order that will allow Defendants to provide the medical records at

issue in Request No. 1, as well as any records that are responsive to

Request No. 3, which requests “All request [sic] McClary made to medical

staff.” [See Doc. 39 at 7]. The Court also notes that Plaintiff’s request is

overly broad in that it is not limited to medical staff named as Defendants in

this action.

      In any event, because the NCPLS has been appointed to assist the

Plaintiff in conducting discovery on Plaintiff’s behalf, because Plaintiff failed

to certify that he conferred with Defendants to resolve the discovery dispute,

and because it appears that the Defendants’ responses were prepared in

accordance with Rule 26(b) of the Federal Rules of Civil Procedure, the

Court will deny the Plaintiff’s motion without prejudice to refile should the

NCPLS be unable to resolve any questionable discovery issues with

Defendants without Court intervention.        The Court notes also that the

Plaintiff, through the NCPLS, can serve another discovery request on

Defendants that more specifically requests some of the documents Plaintiff

contends that Defendants are wrongfully withholding here.


                                       4
      As for the letter to the undersigned that Plaintiff filed the same day as

his motion to compel, the Court declines to consider it and will strike it from

the record in this matter. All documents that Plaintiff files with this Court must

include the applicable case caption and should never be directed to the judge

assigned to the case. The Plaintiff frequently submits “letters” to the judges

assigned to his cases in this District. This is improper and the undersigned

judge will not consider them. Should the Plaintiff seek particular relief, he

must file a proper motion with the Court.              Should the Plaintiff wish to

supplement a previously filed motion, the Plaintiff may file a motion to

supplement along with his proposed supplement. The Court will, therefore,

strike the Plaintiff’s letter [Doc. 38] from the record in this matter.

                                     ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Leave

[Doc. 39] be DENIED without prejudice to refile in accordance with the terms

of this Order.

      IT IS FURTHER ORDERED that Plaintiff’s letter [Doc. 38] is

STRICKEN from the record in this matter.

      IT IS SO ORDERED.              Signed: October 9, 2019




                                          5
